ING CORPORATE ADVANTAGE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement Dated December 17, 2013 This supplement updates and amends certain information contained in your prospectus dated April 28, 2008, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE ING JPMORGAN MID CAP VALUE PORTFOLIO The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING JPMorgan Mid Cap Value Portfolio. Effective after the close of business on or about February 7, 2014, we are closing to new investors and to new investments by existing investors the subaccount which invests in the ING JPMorgan Mid Cap Value Portfolio. Policy owners who have policy value allocated to the subaccount that corresponds to this fund may leave their policy value in that subaccount, but future allocations and transfers into it are prohibited. If your most recent premium allocation instructions include the subaccount that corresponds to this fund, premium received after February 7, 2014, that would have been allocated to that subaccount will be allocated on a pro rata basis among all the other available subaccounts in which your policy value is allocated. If there are no other such subaccounts, you must provide us with alternative allocation instructions or the premium payment will be returned to you. Your failure to provide us with alternative allocation instructions and our return of any premium payment may result in your policy entering the 61 day grace period and/or your policy lapsing without value. You may give us alternative allocation instructions at any time by contacting the ING U.S.
